Name: Directive 2002/2/EC of the European Parliament and of the Council of 28 January 2002 amending Council Directive 79/373/EEC on the circulation of compound feedingstuffs and repealing Commission Directive 91/357/EEC
 Type: Directive
 Subject Matter: consumption;  agri-foodstuffs;  marketing;  agricultural activity
 Date Published: 2002-03-06

 Avis juridique important|32002L0002Directive 2002/2/EC of the European Parliament and of the Council of 28 January 2002 amending Council Directive 79/373/EEC on the circulation of compound feedingstuffs and repealing Commission Directive 91/357/EEC Official Journal L 063 , 06/03/2002 P. 0023 - 0025Directive 2002/2/EC of the European Parliament and of the Councilof 28 January 2002amending Council Directive 79/373/EEC on the circulation of compound feedingstuffs and repealing Commission Directive 91/357/EECTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 152(4)(b) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),Having consulted the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3), and in the light of the joint text approved by the Conciliation Committee on 20 November 2001,Whereas:(1) Council Directive 79/373/EEC(4) lays down rules for the circulation of compound feedingstuffs within the Community.(2) As regards labelling, the purpose of Directive 79/373/EEC is to ensure that stock farmers are informed objectively and as accurately as possible as to the composition and use of feedingstuffs.(3) Hitherto, Directive 79/373/EEC provided for a flexible declaration confined to the indication of the feed materials without stating their quantity in feedingstuffs for production animals, while retaining the possibility of declaring categories of feed materials instead of declaring the feed materials themselves.(4) Nonetheless, the bovine spongiform encephalopathy crisis and the recent dioxin crisis have demonstrated the inadequacy of the current provisions and the need for more detailed qualitative and quantitative information on the composition of compound feedingstuffs for production animals.(5) Detailed quantitative information may help to ensure that potentially contaminated feed materials can be traced to specific batches, which will be beneficial to public health and avoid the destruction of products which do not present a significant risk to public health.(6) Accordingly, it is appropriate, at this stage, to impose a compulsory declaration for all the feed materials as well as their amount in compound feedingstuffs for production animals.(7) For practical reasons, it is appropriate that declarations of the feed materials included in compound feedingstuffs for production animals be provided on an ad hoc label or accompanying document.(8) The declaration of the feed materials in feedingstuffs constitutes, in certain cases, an important item of information for stock farmers. It is therefore appropriate that the person responsible for labelling supply, at the customers' request, a detailed list of all the feed materials used and their exact percentages by weight.(9) It is also important to see to it that the accuracy of the declarations made can be officially verified at all stages of the circulation of the feedingstuffs. It is therefore appropriate that, in accordance with Council Directive 95/53/EC of 25 October 1995 fixing the principles governing the organisation of official inspections in the field of animal nutrition(5), the competent authorities monitor the accuracy of the information given by the labelling of compound feedingstuffs and that, in order to ensure the effectiveness of such monitoring, the manufacturers of compound feedingstuffs be obliged to make available to the competent authorities any document concerning the composition of feedingstuffs intended to be put into circulation.(10) On the basis of a feasibility study, the Commission will submit a report to the European Parliament and the Council by 31 December 2002, accompanied by an appropriate proposal for the establishment of a positive list, taking account of the conclusions of the report.(11) Special provisions are also needed for the labelling of feedingstuffs for pets to allow for the special character of this kind of feedingstuffs.(12) Since it will no longer be possible in the future to declare categories of feed materials instead of declaring the feed materials themselves in the case of compound feedingstuffs for production animals, Commission Directive 91/357/EEC of 13 June 1991 laying down the categories of feed materials which may be used for the purposes of labelling compound feedingstuffs for animals other than pet animals(6) should be repealed,HAVE ADOPTED THIS DIRECTIVE:Article 1Council Directive 79/373/EEC is hereby amended as follows:1. Article 5(1) is hereby amended as follows:(a) point (j) shall be replaced by the following: "(j) the batch reference number;"(b) the following point shall be added: "(k) in the case of compound feedingstuffs other than those intended for pets, the indication 'the exact percentages by weight of feed materials used in this feedingstuff may be obtained from: ...' (name or trade name, address or registered office, telephone number and e-mail address of the person responsible for the particulars referred to in this paragraph). This information shall be provided at the customer's request.";2. Article 5(3) is hereby amended as follows:(a) point (c) shall be deleted;(b) point (g) shall be deleted;3. in Article 5(5), point (d) shall be replaced by the following: "(d) the minimum storage life, the net quantity, the batch reference number and the approval or registration number may be marked outside the space reserved for the labelling particulars referred to in paragraph 1; in this case, these details shall be accompanied by an indication of where the information appears.";4. Article 5c shall be replaced by the following: "Article 5c1. All feed materials used in the compound feedingstuff shall be listed by their specific names.2. The listing of feed materials for feedingstuffs shall be subject to the following rules:(a) compound feedingstuffs intended for animals other than pets:(i) listing of feed materials for feedingstuffs with an indication, in descending order, of the percentages by weight present in the compound feedingstuff;(ii) as regards the above percentages, a tolerance of ± 15 % of the declared value shall be permitted;(b) compound feedingstuffs intended for pets: listing of feed materials for feedingstuffs either indicating the amount contained or naming them in descending order by weight.3. In the case of compound feedingstuffs intended for pets, the indication of the specific name of the feed material for feedingstuffs may be replaced by the name of the category to which the feed material for feedingstuffs belongs, with reference to the categories grouping several feed materials established in accordance with Article 10(a).Use of one of these two forms of declaration shall exclude use of the other save where one of the feed materials for feedingstuffs used belongs to none of the categories which have been defined; in that case, the feed material for feedingstuffs, designated by its specific name, shall be mentioned in descending order by weight in relation to the categories.4. The labelling of compound feedingstuffs for pets may also draw attention by a specific declaration to the presence or low content of one or more feed materials for feedingstuffs, which are essential for characterising a feedingstuff. In such a case, the minimum or maximum content, expressed in terms of percentage by weight of the feed material(s) incorporated, shall be clearly indicated either opposite the declaration drawing special attention to the feed material(s) or in the list of feed materials by mentioning the feed material(s) and the percentage(s) by weight concerned opposite the corresponding category of feed materials.";5. the following subparagraph shall be added to Article 12: "They shall stipulate that the manufacturers of compound feedingstuffs are obliged to make available to the authorities responsible for carrying out official inspections, on request, any document concerning the composition of feedingstuffs intended to be put into circulation which enables the accuracy of the information given by the labelling to be verified.";6. the following Article shall be inserted: "Article 15aAt the latest on 6 November 2006, the Commission shall submit a report to the European Parliament and the Council, on the basis of the information received from Member States, on the implementation of the measures introduced by Article 5(1)(j) and (l), and (5)(d) and Article 5c and the second subparagraph of Article 12, particularly as regards the indication of quantities, in the form of percentage by weight, of feed materials on the labelling of compound feedingstuffs, including the permitted tolerance, accompanied by any proposals designed to improve these measures."Article 2Commission Directive 91/357/EEC shall be repealed as from 6 November 2003.Article 31. Member States shall adopt and publish not later than 6 March 2003, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith inform the Commission thereof.They shall apply these measures as from 6 November 2003.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the text of provisions of national law which they adopt in the field covered by this Directive.Article 4This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 28 January 2002.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentJ. PiquÃ © i Camps(1) OJ C 120 E, 24.4.2001, p. 178.(2) OJ C 140, 18.5.2000, p. 12.(3) Opinion of the European Parliament of 4 October 2000 (OJ C 178, 22.6.2001, p. 177), Council Common Position of 19 December 2000 (OJ C 36, 2.2.2001, p. 35), and Decision of the European Parliament of 5 April 2001 (not yet published in the Official Journal). Decision of the European Parliament of 11 December 2001 and Decision of the Council of 19 December 2001.(4) OJ L 86, 6.4.1979, p. 30. Directive as last amended by Directive 2000/16/EC (OJ L 105, 3.5.2000, p. 36).(5) OJ L 265, 8.11.1995, p. 17. Directive as amended by Directive 1999/20/EC (OJ L 80, 25.3.1999, p. 20).(6) OJ L 193, 17.7.1991, p. 34. Directive as last amended by Directive 98/67/EC (OJ L 261, 24.9.1998, p. 10).